Title: To John Adams from Thomas Herttell, 11 November 1819
From: Herttell, Thomas
To: Adams, John


				
					Respected Sir—
					New York Novr: 11th: 1819—
				
				Though I have not the pleasure of being personally acquainted with you, my knowledge of your exalted character, leads me to believe, you will pardon the liberty I have taken to request your acceptance of the accompanying pamphlet entitled “An expose of the causes of intemperate drinking, and the means by which it may be obviated”—Should it hereafter be deemed worthy of a second edition, I will avail myself of the benefit of any remarks you may think proper to make on the subject of which it treats—That you may be blessed with long life and perfect health and happiness is the ardent desire—  / Venerable Sir  / of / Your’s respectfully
				
					Thos: Herttell
				
				
			